 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD J. PEEL,                                     No. 2:14-cr-00192-KJM-CKD
12                       Movant,
13           v.                                           ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          On March 31, 2021, movant filed a motion for corrective measures in response to this

18   court’s order granting respondent an extension of time to file an answer to movant’s motion to

19   vacate, set aside, or correct his sentence. ECF No. 287. The court construes this motion as a

20   request for reconsideration of the magistrate judge’s order filed March 2, 2021, granting

21   respondent an extension of time. Under E.D. Local Rule 303(f), a magistrate judge’s orders shall

22   be upheld unless “clearly erroneous or contrary to law.” Upon review of the file, the court finds

23   that it does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

24          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

25   magistrate judge filed March 2, 2021, is affirmed.

26   DATED: April 29, 2021.

27

28
